Citation Nr: 0739165	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  04-01 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for surgical removal of 
colon.

3.  Entitlement to service connection for a severe stomach 
ulcer.

4.  Entitlement to service connection for lower back pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1953 to March 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Winston-Salem, North Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  Hypertension was not present in service or manifested 
within a year thereafter, and is not otherwise related to 
service.

3.  Surgical removal of the colon was not necessitated by any 
event or disease that developed during service, and is not 
otherwise related to service.

4.  A severe stomach ulcer was not present in service or 
within a year following service, and is not otherwise related 
to service.

5.  Low back pain was not present in service or manifested 
within a year thereafter, and is not otherwise related to 
service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, nor may service incurrence be presumed.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2007).

2.  Surgical removal of the colon was not incurred during 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.304 (2007).

3.  A severe stomach ulcer, diagnosed as duodenal ulcer 
disease, was not incurred in or aggravated by active service, 
nor may service incurrence of duodenal ulcer disease be 
presumed.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.304 (2007).

4.  Low back pain was not incurred during active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.159, 3.326(a), and 
as interpreted by the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") have been 
fulfilled by information provided to the veteran by 
correspondence dated in October 2001 and January 2002.  Those 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist in completing his claims, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claims, and provided other 
information relating to the application of VCAA.  (See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Where 
applicable, the claimant must be notified that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Because of the 
decision in this case, any deficiency in the initial notice 
to the veteran of the duty to notify and duty to assist in 
claims involving a disability rating and an effective date 
for the award of benefits is harmless error.  

In October 2001, VA informed the veteran that his service 
medical records might have been destroyed by fire.  VA 
informed the veteran of ways in which he could assist VA in 
reconstructing the records.  The veteran was informed that he 
could submit copies of his service medical records in his 
possession; VA military files; statements from medical 
personnel who treated him during service; statements from 
people who served with the veteran who had personal knowledge 
of his illness or injury; state or local accident and police 
reports; employment physical examinations within one year 
from his discharge from service; medical evidence from 
hospitals, clinics, and private physicians; letters written 
during service; photographs taken during service; pharmacy 
prescription records; and insurance examination records.  The 
veteran responded in November 2001 by submitting NA Form 
13055.  Using the information provided by the veteran, VA 
requested that the sick/morning reports for the veteran's 
service unit be searched for any remarks pertaining to the 
veteran's claims.  After investigating the applicable 
reports, VA was informed through official channels that there 
were no remarks found that pertained to the veteran's 
allegations.  VA received a copy of a morning report that 
verified the veteran's unit assignment.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including hypertension, duodenal ulcer disease 
and/or arthritis, become manifest to a degree of 10 percent 
within one year from date of termination of service, such 
disease shall be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).

Evidence which may be considered in rebuttal of service 
incurrence of a disease will be any evidence of a nature 
usually accepted as competent to indicate the time of 
existence or inception of disease, and medical judgment will 
be exercised in making determinations relative to the effect 
of intercurrent injury or disease.  The expression 
"affirmative evidence to the contrary'' will not be taken to 
require a conclusive showing, but such showing as would, in 
sound medical reasoning and in the consideration of all 
evidence of record, support a conclusion that the disease was 
not incurred in service.  38 C.F.R. § 3.307(d)(1) (2007)

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).



Hypertension

According to information provided by the National Personnel 
Records Center (NPRC), the veteran's service treatment 
records may have been destroyed by the July 1973 fire at that 
facility.  However, NPRC was able to provide a company 
morning report for the veteran's unit.

In this case, service medical records only include a 
March 1955 separation exam.  The report reveals that the 
veteran's physical profile serial was "1", in all 
categories, and his physical category at time of separation 
was "A".  The military physical profile serial (known as 
PULHES) classifies the overall physical and psychiatric 
condition of the veteran on a scale of 1 (high level of 
fitness) to 4 (a medical condition or physical defect which 
is below the level of medical fitness for retention in the 
military service).  See Odiorne v. Principi, 3 Vet. App. 456, 
457 (1992).  A physical category score of "A" indicates no 
assignment limitation.

The separation physical examination included a blood pressure 
reading of 132/90 but did not include a diagnosis of 
hypertension.  A search of the sick/morning reports for the 
veteran's service unit yielded negative results for any 
complaints, symptoms, or diagnosis of hypertension.

A private medical record dated October 1968 listed his blood 
pressure as 128/80.  In May 1973, his blood pressure was 
136/94.  During a private medical consultation in 
January 1977, the veteran revealed that he had been told a 
year previously that he had a potential to develop 
hypertension.  It was noted that at a recent medical 
procedure, his blood pressure reached 170/130.  At the 
conclusion of the consultation, the doctor provided a 
diagnosis of labile hypertension.  Private medical records 
from 1977 through 2001 reveal multiple diagnoses of 
hypertension that was controlled by medication.

The veteran stated in October 2002 that when he was 
discharged from active duty he was held for four hours 
because his blood pressure was too high.  After lying down 
for two hours, the examiner checked his blood pressure again 
and said it was still too high.  The veteran related that 
after everyone had gone to lunch, a man came into his room 
and said, "You want to go home, don't you?"  After saying 
that he did, the man said that he would "take care of it."  
The veteran's spouse related the same statements in an 
October 2002 submission to the VA.  She also added that the 
veteran had trouble with his blood pressure since he left the 
service, and as the doctor that he saw after leaving the 
service was dead, there was no way of getting any medical 
records other than what they had already submitted.

In his VA Form 9 submitted in January 2004, the veteran 
stated that his blood pressure problems began when he was 
stationed in Korea.  He emphasized his belief that his 
hypertension began while he was in the service.

Based on the evidence of record, the Board finds that the 
veteran's hypertension was not incurred as a result of an 
established event, injury, or disease during active service.  
The March 1956 medical exam upon discharge from service 
revealed a blood pressure reading of 132/90, but it was 
negative for a diagnosis of hypertension.  According to VA 
schedular guidelines, the term hypertension means that the 
diastolic blood pressure is predominantly 90 or greater and 
isolated systolic hypertension means the systolic blood 
pressure is predominantly 160 or greater with diastolic 
pressure of less than 90.  See 38 C.F.R. § 4.104 Diagnostic 
Code 7101 (2007).  Unfortunately, a single elevated reading 
does not comprise the predominant trend that is required by 
VA schedular guidelines to establish hypertension.  A search 
of the sick/morning reports for the veteran's unit for 
additional blood pressure readings yielded negative results.

The Board recognizes that the veteran reported he was almost 
unable to leave the military due to his elevated blood 
pressure.  VA's attempts to get medical documentation, 
however, were unsuccessful.  Without additional supporting 
documentation, the Board finds the veteran's claims to a 
diagnosis of hypertension within one year of leaving the 
service to be of no probative value.  According to the 
evidence of record, the initial diagnosis of the claimed 
disorder was provided many years after the veteran left 
active service.

There is no record of the veteran having been diagnosed with 
hypertension until the 1970's many years after he left the 
service-well beyond the one-year period during which 
presumptive service connection could be granted.  The 
veteran's current hypertension is well documented, but there 
is no medical evidence that connects the veteran's currently 
diagnosed hypertension with any incident, event, or disease 
that occurred during his active duty service.  Based upon the 
evidence of record, the Board finds the veteran's present 
hypertension was not incurred as a result of an established 
event, injury, or disease during active service.  Without 
medical evidence establishing an etiology between events in 
service and the present diagnosis of hypertension, service 
connection for hypertension cannot be granted.

While the veteran may sincerely believe his hypertension was 
incurred as a result of service, he is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, the 
Board finds entitlement to service connection is not 
warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.

Surgical Removal of Colon - Stomach ulcer (duodenal ulcer 
disease)

As previously noted, the veteran reported to be in excellent 
condition upon his separation from service (physical profile 
serial of 1 and physical category of A).  Available service 
medical records only include a March 1955 separation exam.  
The examiner noted a normal anus, rectum, and G-U system.  A 
search of the sick/morning reports for the veteran's service 
unit yielded negative results for any complaints, symptoms, 
or diagnosis of colitis or duodenal ulcer disease.

A private medical record from October 1965 revealed that the 
veteran was hospitalized for mid-epigastric pain.  The report 
noted that the veteran's past history of complaints was 
"essentially negative."  A gastrointestinal (GI) exam 
revealed an unremarkable esophagus, considerable pre-pyloric 
spasm with some prolapse of gastric mucosa into the base of 
the duodenal bulb, and no definite ulcer craters.  It was 
noted that the duodenal loop was within normal limits.  A 
diagnosis of upper gastrointestinal disease was listed.  An 
additional private hospital record from October 1968 also 
listed upper GI disease with chest pain.  The GI exam showed 
some widening of the pyloric canal.  The examiner opined that 
the veteran had recent or old ulcer disease.  Private medical 
records show that the veteran received barium enemas in 
May 1973, January 1977, and January 1978.  Each of these 
reports noted no definite abnormalities and a normal colon.  
A sigmoidoscopy report from May 1973 revealed no evidence of 
colitis.

A private GI exam record from March 1975 revealed a normal 
esophagus, stomach, and duodenum.  The examiner noted no 
evidence of ulcer disease.  An additional March 1975 record 
listed a diagnosis of most likely acute gastritis with 
epigastric pain.

The veteran was admitted to a private hospital in 
January 1977 with complaints of abdominal pain.  The doctor 
noted that the veteran's upper abdominal pain had failed to 
respond to medication, antacids, and a controlled diet.  The 
diagnosis was epigastric pain with probable duodenal ulcer 
disease.

Private medical correspondence from August 1977 stated that 
the veteran had proctitis.  Follow-up visits during the 
following months noted ulcerative colitis and ulcerative 
proctocolitis.  In January 1979, the veteran underwent an 
esophagogastroduodenoscopy.  It was noted that the mucosa 
looked normal.  The body of the stomach was fairly visualized 
and was within normal limits.  It was also noted that the 
first and second portions of the duodenum were within normal 
limits.  Also in January 1979, the veteran underwent a total 
colonoscopy, and in November 1979, he had a revision of his 
ileostomy.  Follow-up notes from 1999 reveal lesions around 
his ileostomy.

An endoscopy performed in February 1981 revealed no evidence 
of peptic ulcer disease.  Distal mucosa was noted to be 
slightly thickened, and the proximal portion of the body of 
the stomach was shown to be consistent with gastritis.  The 
duodenal bulb and ascending duodenum were normal.  The 
examiner provided a diagnosis of gastritis and esophagitis.

An esophagogastroduodenoscopy report from May 2001 revealed a 
normal esophagus without evidence of inflammation.  The 
stomach, pylorus, and duodenal bulb were normal.  The 
examiner gave a preoperative diagnosis of abdominal pain of 
uncertain etiology with prior history of peptic ulcer 
disease.  The postoperative diagnosis was listed as a small 
hiatal hernia.

The veteran stated in October 2002 that his gastrointestinal 
problems started while he was in Korea.  He reported that the 
toilet areas were not clean.  He was scared of the venereal 
diseases that other soldiers had, and he did not use the 
toilets any more than he had to.  His spouse stated in 
October 2002 that the veteran had problems with his stomach 
since he got out of the service.

In his VA Form 9 received in January 2004, the veteran 
asserted that his gastrointestinal problems began while he 
was in the military.  He also indicated that he saw doctors 
after he left the service, but he was unable to recover any 
of the records.

Based on the evidence of record, the Board finds that the 
veteran's stomach ulcers (duodenal ulcer disease) and 
surgical removal of the colon were not necessitated by any 
event or disease that developed during service.  The 
March 1956 medical exam upon discharge from service was 
negative for a diagnosis or any symptoms or complaints of 
colitis or ulcer disease.  A search of the sick/morning 
reports for the veteran's unit for any gastrointestinal 
symptoms yielded negative results.  Repeat barium enemas and 
a sigmoidoscopy performed before 1977 revealed a normal 
colon.  The first diagnoses of proctitis and ulcerative 
colitis or duodenal ulcer disease were provided in 1970's-
years after the veteran left the service.

The veteran has not submitted any medical evidence that 
connects the veteran's colitis with any incident, event, or 
disease that occurred during his active duty service.  His 
treating physicians have not related his gastrointestinal 
problems to service.  Based upon the evidence of record, the 
Board finds the surgical removal of the veteran's colon was 
not incurred as a result of an established event, injury, or 
disease during active service.  Without medical evidence 
establishing an etiology between events in service and his 
colitis, service connection for surgical removal of the colon 
cannot be granted.

The Board notes the assertions of the veteran and his spouse 
that his gastrointestinal disorders began while he was in the 
service.  While the veteran and his spouse may sincerely 
believe his duodenal ulcer disease, colitis and colon removal 
was incurred as a result of service, they are not licensed 
medical practitioners and are not competent to offer opinions 
on questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, the 
Board finds entitlement to service connection is not 
warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against those claims.

Low Back Pain

As previously noted, the veteran reported to be in excellent 
condition upon his separation from service (physical profile 
serial of 1 and physical category of A).  Available service 
medical records only include a March 1955 separation exam 
which noted the spine to be normal.  A search of the 
sick/morning reports for the veteran's service unit yielded 
negative results for any complaints, symptoms, or diagnosis 
of low back pathology.

Service medical records only include a March 1955 separation 
exam.  The examiner noted a normal spine.  A search of the 
sick/morning reports for the veteran's service unit yielded 
negative results for any complaints, symptoms, or diagnosis 
of low back pain.

A private medical lumbar myelogram report from December 1985 
revealed a well marked posterior protrusion of the L-4-5 disc 
with narrowing of the thecal sac bilaterally.  No other 
definite abnormalities were noted.  The diagnosis listed was 
L-4-5, disc protrusion.  Later in December 1985, the veteran 
underwent a bilateral L-4-5 subtotal laminectomy and 
disectomy, and a diagnosis of L-4 herniated nucleus pulposus 
was given.

In November 1999, the veteran underwent magnetic resonance 
imaging (MRI).  The report listed disc space narrowing at L-
1-2 with a small posterocentral disc herniation associated 
with a broad based posterior disc bulge.  At L-4-5 there was 
moderate to severe disc space narrowing with moderate facet 
hypertrophy.  There was no disc herniation.  The examiner 
concluded that the veteran had diffuse lumbar scoliosis 
greatest at L-2-3 where there was a small disc herniation 
with associated mild spinal stenosis.

A private medical record from September 2000 stated that the 
veteran was experiencing severe back pain.  The examiner 
noted stable but severe sciatica.

Based on the evidence of record, the Board finds that the 
veteran's low back pain was not incurred as a result of an 
established event, injury, or disease during active service.  
The March 1956 medical exam upon discharge from service was 
negative for a diagnosis or any symptoms or complaints of low 
back pain.  A search of the sick/morning reports for the 
veteran's unit for symptoms of low back pain yielded negative 
results.

According to the evidence of record, the veteran's first 
medically documented complaints of low back pain are in 
1985-30 years after the veteran left active duty.  The 
passage of many years between discharge from active service 
and the medical documentation of a claimed disability may be 
considered evidence against a claim of service connection.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw 
v. Principi, 3 Vet. App. 365 (1992).  Service connection 
cannot be granted on a direct basis as there is no evidence 
of a link between any current low back pain and any event or 
disease that manifested itself during active service.

The Board has also considered whether service connection 
could be granted for low back pain on a presumptive basis.  
To grant service connection for low back pain on a 
presumptive basis, the pain must be due to arthritis and the 
disorder must manifest itself to a compensable degree within 
one year after leaving active duty.  38 C.F.R. §§ 3.307, 
3.309 (2007).  Unfortunately, as mentioned previously, the 
evidence of record indicates that the veteran's low back pain 
was first documented in 1985, and the veteran left active 
duty in 1955.  Additionally, none of the medical reports of 
record indicate that the veteran's low back pain is due to 
arthritis.  Therefore, service connection cannot be granted 
for low back pain on a presumptive basis.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for surgical removal of 
colon is denied.

Entitlement to service connection for a severe stomach ulcer 
is denied.

Entitlement to service connection for lower back pain is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


